Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 10, 2021

                                       No. 04-21-00161-CV

                               IN THE INTEREST OF J.G.I.G.,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019-PA-01378
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

       This is an accelerated appeal of an order terminating appellant’s parental rights, which
must be disposed of by this Court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. Appellant filed a notice of appeal on April 26, 2021. Thus, the 180-day
deadline in which this court must dispose of this appeal is October 23, 2021.

        On May 7, 2021, the trial court clerk filed a notification of late record. The clerk’s record
was originally due on May 6, 2021. The trial court clerk has requested eleven days to file the
record. The request is GRANTED. The trial court clerk is ORDERED to file the clerk’s record
with this court no later than May 17, 2021. Given the time constraints governing the disposition
of this appeal, further requests for extensions of time will be disfavored.




                                                      _________________________________
                                                      Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court